44 So. 3d 222 (2010)
Portia J. SIMMONS, Appellant,
v.
FLORIDA UNEMPLOYMENT APPEALS COMMISSION, Wendy's International, Inc., and Wendy's Old Fashioned Hamburger, Appellees.
No. 3D10-315.
District Court of Appeal of Florida, Third District.
September 22, 2010.
Portia Simmons, in proper person.
Louis A. Guttierrez, Senior Attorney, Tallahassee, for appellee, Florida Unemployment Appeals Commission.
Before WELLS and SUAREZ, JJ., and SCHWARTZ, Senior Judge.
WELLS, Judge.
This is an appeal from an order of the Unemployment Appeals Commission dismissing the appeal of Portia J. Simmons as untimely filed. The Commission dismissed Simmons' appeal after according her an opportunity to show cause why her appeal was filed thirty-five days late. On the record before us, we find no error in the determination that the appeal was untimely and affirm. See § 443.151(4)(b)5, Fla. Stat. (2010) (providing twenty days in which to appeal from a referee's determination); 60BB-7.006 Fla. Admin. Code R. (providing "[a]n application for review which is not filed within the time allowed by law shall be dismissed by the Commission for lack of jurisdiction"); Espinosa v. Cableoptics, 807 So. 2d 195, 196 (Fla. 3d DCA 2002) (confirming that the time limits imposed under section 443.151(4) do not provide for good cause exceptions to the time accorded to file an appeal); Linderman v. K.B. Beach Suites LTD PTR, 751 So. 2d 1262 (Fla. 3d DCA 2000).
Accordingly, the order on appeal is affirmed.